Exhibit 10 (xv)
 
FIRST AMENDMENT TO
STOCK PLEDGE AGREEMENT
 
THIS FIRST AMENDMENT TO STOCK PLEDGE AGREEMENT dated as of January 9, 2002 (this
“Amendment”) by and between MRY PARTNERS, L.P., a Georgia limited partnership
(the “Pledgor”) and NDCHEALTH CORPORATION (formerly known as National Data
Corporation), a Delaware corporation (the “Pledgee”).
 
WHEREAS, the Pledgor and the Pledgee are parties to that certain Stock Pledge
Agreement dated as of April 3, 2001 (the “Pledge Agreement”);
 
WHEREAS, the Pledgor and the Pledgee desire to amend the Pledge Agreement on the
terms and conditions contained herein;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.    Specific Amendment to Pledge Agreement.
 
The Pledge Agreement is amended by adding the following new Section 24. to the
end thereof:
 
“SECTION 24.    Release of Collateral.
 
(a)  Notwithstanding anything contained in this Agreement to the contrary, so
long as no Default or Event of Default has occurred and is continuing, the
Pledgor may request that the Pledgee, and the Pledgee shall, release its lien
and security interest in a portion of the Securities and take such other action
as may be reasonably necessary and requested by the Pledgor to evidence such
release; provided, however, that after giving effect to such release, the Fair
Market Value of the Securities in which the Pledgee has a first priority,
perfected security interest (the “Security Collateral Value”) shall be equal to,
or greater than, 125% of the amount of the then outstanding Secured Obligations
(the “125% Threshold”); provided further, that, unless the Pledgee agrees
otherwise, the Pledgor may make only one such request for release during any
consecutive three-month period. Any such request shall be in writing, shall
specify in reasonable detail the Securities to be released and shall set forth
such other information as the Pledgee shall reasonably request, such as the
Pledgor’s calculations of the Fair Market Value of the Securities and the 125%
Threshold as of the date of such request and the source used to obtain the Fair
Market Value of the Securities.
 
(b)  In the event that the Security Collateral Value at the end of any calendar
quarter is less than the 125% Threshold, the Pledgor shall, on or before the
15th day of the first calendar month next succeeding such calendar quarter,
provide the Pledgee a first priority, perfected security interest in additional
Collateral in the form of common stock of NDCHealth Corporation or other
marketable securities acceptable to the Pledgee with a Fair Market Value
sufficient to correct such deficiency.
 
(c)  Upon any release of Collateral described in subsection (a) or addition of
Collateral provided for in subsection (b), Schedule 1 to the Pledge Agreement
shall automatically be deemed to be amended to reflect such release or addition.



--------------------------------------------------------------------------------

 
(d)  For the purposes hereof, “Fair Market Value” with respect to any Security
or other marketable security on any date means the fifty (50) day moving average
value of such security as reported by any source specified by the Pledgor and
reasonably acceptable to the Pledgee.”
 
SECTION 2.    Release of Securities.    The Pledgee hereby releases its lien and
security interest in 565,023 shares of the common stock of NDCHealth Corporation
previously pledged by the Pledgor to the Pledgee and set forth on Schedule 1 to
the Pledge Agreement. The Pledgee shall, upon the request of the Pledgor, take
such other action as may be reasonably necessary to evidence such release.
Schedule 1 to the Pledge Agreement is hereby deemed amended to reflect such
release.
 
SECTION 3.    Effectiveness.    The effectiveness of Sections 1 and 2 is subject
to the truth and accuracy of the representations set forth in Section 4 below
and receipt by the Pledgee of counterparts of this Amendment duly executed by
each of the parties hereto.
 
SECTION 4.    Representations of the Pledgor.    The Pledgor represents and
warrants to the Pledgee that:
 
(a)  Authorization.    The Pledgor has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform this
Amendment. This Amendment has been duly executed and delivered by the general
partner of the Pledgor and is a legal, valid and binding obligation of the
Pledgor enforceable against it in accordance with its respective terms.
 
(b)  Compliance of Loan Documents with Laws, Etc.    The execution, delivery and
performance of this Amendment, and the Loan Documents as amended by this
Amendment, in accordance with their respective terms do not and will not, by the
passage of time, the giving of notice, or both: (i) require any governmental
approval or violate any applicable law relating to the Pledgor; (ii) conflict
with, result in a breach of or constitute a default under the partnership
agreement of the Pledgor, or any indenture, agreement or other instrument to
which the Pledgor is a party or by which it or any of its properties may be
bound, except as such conflict, breach or default shall have been waived in a
writing presented to the Pledgee; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Pledgor.
 
(c)  No Default.    No Default or Event of Default will exist immediately after
giving effect to this Amendment.
 
SECTION 5.    Reaffirmation of Representations.    The Pledgor hereby repeats
and reaffirms all representations and warranties made by it to the Pledgee in
the Loan Documents to which it is a party on and as of the date hereof (and
after giving effect to this Amendment) with the same force and effect as if such
representations and warranties were set forth in this Amendment in full.
 
SECTION 6.    References to the Pledge Agreement.    Each reference to the
Pledge Agreement in any of the Loan Documents (including the Pledge Agreement)
shall be deemed to be a reference to the Pledge Agreement, as amended by this
Amendment.
 
SECTION 7.    Benefits.    This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.
 
SECTION 8.    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.



--------------------------------------------------------------------------------

 
SECTION 9.    Effect.    Except as expressly herein amended, the terms and
conditions of the Pledge Agreement and the other Loan Documents shall remain in
full force and effect.
 
SECTION 10.    Effective Date.    This Amendment shall not be effective until
its execution and delivery by the Pledgee and the Pledgor whereupon it shall be
deemed effective as of January 9, 2002.
 
SECTION 11.    Counterparts.    This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.
 
SECTION 12.    Definitions.    All capitalized terms not otherwise defined
herein are used herein with the respective definitions given them in the Pledge
Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Stock
Pledge Agreement to be executed as of the date first above written.
 
MRY PARTNERS, L.P.
By:
 

--------------------------------------------------------------------------------

   
Name:    Robert A. Yellowlees
Title:    General Partner

 
NDCHEALTH CORPORATION
By:
 

--------------------------------------------------------------------------------

   
Name:    Patricia A. Wilson
Title:    General Counsel